Citation Nr: 0203358	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  94-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of keratitis of the left eye for the 
period from September 30, 1992, to November 19, 1996.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of contusions of the os calcis, 
bilateral, for the period from September 30, 1992, to 
November 19, 1996.

(The issues of entitlement to increased ratings for residuals 
of keratitis of the left eye and for residuals of contusions 
of the os calcis, bilateral, for the period on and after 
November 20, 1996, will be the subjects of a later decision.  
In addition, the issue of service connection for post-
traumatic stress disorder (PTSD) will also be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had military service from March 1950 to November 
1952.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, denying service connection for post-traumatic 
stress disorder (PTSD) and compensable evaluations for 
residuals of keratitis of the left eye, and residuals of 
contusions of the os calcis, bilateral.

The claim history discloses that, in December 1952, the 
veteran sought service connection for a nervous disorder.  By 
rating decision dated in March 1953, the disability was 
identified as emotional instability reaction, and the claim 
was denied on the basis that the condition was a congenital 
or developmental abnormality.  The veteran did not appeal 
that decision, and it therefore was final.  Thereafter, in 
May 1974 and July 1985, the veteran sought service connection 
for depression and another, unspecified nervous disorder.  In 
1974 and 1985, the RO found that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for a nervous disorder.  The veteran did 
not appeal either of those decisions, so they are final.  
Inasmuch as the veteran's September 1992 claim for PTSD is 
based upon the diagnosis of a new disorder, which was not 
previously considered by the RO, it constitutes a "new 
claim" that is not subject to the provisions governing the 
reopening of previously finally denied claims.  See Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  

In May 1994, the veteran requested a personal hearing on the 
claim of entitlement to service connection for PTSD.  On 
November 19, 1996, he canceled his request for a hearing 
based on health reasons (hospitalization) and requested the 
RO to decide his claim based on the evidence of record.  He 
did not reschedule or request another hearing.  The Board is 
undertaking additional development on the PTSD issue, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing service connection for PTSD.

In addition, with regard to the issues of compensable 
evaluations for residuals of keratitis of the left eye, and 
residuals of contusions of the os calcis, bilateral, for 
reasons which will be discussed below, the Board is rendering 
decisions herein as to only specific periods of time, noted 
in the statement of the issues on the first page.  The Board 
is undertaking additional development on those issues as to 
subsequent periods of time, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing those 
increased-rating issues.


FINDINGS OF FACT

1.  For the period from September 30, 1992, to November 19, 
1996, the veteran's keratitis of the left eye was manifested 
by scratchiness in the left eye and a history of many 
recurrences of herpes simplex keratitis in the left eye with 
a corneal stromal scar that was not visually significant.  
The last occurrence was noted in approximately 1991.

2.  For the period from September 30, 1992, to November 19, 
1996, the veteran's left ankle/heel disability was manifested 
by pain on palpation of the lateral aspect of the lower third 
of the ankle joint, lateral ankle instability, a slow and 
steady gait, and the use of a leg (ankle-foot) brace and a 
cane.  X-rays taken in December 1994 revealed plantar 
calcaneal spurs, minimal degenerative joint disease of the 
hindfoot, and postoperative clips (visible) in the soft 
tissues about the distal tibia.

3.  For the period from September 30, 1992, to November 19, 
1996, the veteran's right ankle/heel disability was 
manifested by complaints of pain, dragging of the right heel, 
a slow and steady gait, and the use of a leg (ankle-foot) 
brace and a cane.  X-rays taken in December 1994 revealed 
plantar calcaneal spurs and minimal degenerative joint 
disease of the hindfoot.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, the criteria 
for a 10 percent disability rating for residuals of keratitis 
of the left eye have been met for the period from September 
30, 1992, to November 19, 1996.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.84a, Diagnostic Code 6001 (2001).

2.  The criteria for a separate 10 percent disability rating 
for residuals of a contusion of the left os calcis have been 
met for the period from September 30, 1992, to November 19, 
1996.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5010 (2001).

3.  Giving the veteran the benefit of the doubt, the criteria 
for a separate 10 percent disability rating for residuals of 
a contusion of the right os calcis have been met for the 
period from September 30, 1992, to November 19, 1996.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000).  The VCAA provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (codified as amended at 38 U.S.C. § 5103 (West 
Supp. 2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations, to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist them in obtaining evidence.  These new regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.

Regulations provide that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, a claim for an increase shall 
be denied.  38 C.F.R. § 3.655(a)-(b).  In December 2000, the 
veteran failed to report for VA examinations to evaluate the 
residuals of keratitis of the left eye and contusions of the 
os calcis, bilateral.  The record reflects that the veteran 
communicated with the VA medical center in December that he 
was unable to keep the scheduled appointment, due to illness.  
The Board observes that the veteran has undergone outpatient 
treatment and frequent hospitalization for multiple non-
service-connected disabilities, including insulin-dependent 
diabetes mellitus, congestive heart failure, coronary artery 
disease, hypertension, diabetic neuropathy, hyperlipidemia, 
depression, PTSD, and a vocal cord polyp, during the RO's 
efforts to develop the claims on appeal.  

In retrospect, a VA Form 119, Report of Contact, dated in 
November 1996, reflects not only that the veteran was 
hospitalized for a heart condition, but that he desired to 
cancel his personal hearing.  The Report of Contact, executed 
by his accredited representative, also reflects that it was 
the veteran's desire that all evidence, of which he had made 
VA aware, be obtained and considered.  Thereafter, he would 
decide whether to request a future hearing.  In March 1998, 
the veteran reported that he had not corresponded with VA 
because he had been ill and was being hospitalized.  A July 
2000 medical statement from the University of Texas Medical 
Branch Hospitals reflects multiple medical disorders.  That 
record also reflects that the veteran should have a full 
cardiac workup, which might include catheterization and 
revision of a previous coronary artery bypass graft, given 
his underlying symptoms.  A statement dated in October 2000 
from the veteran reflects that he had been ill and "must go 
to the VA hospital to live further."

In light of the provisions of 38 C.F.R. § 3.655 and the above 
facts, it appears that the veteran has shown good cause 
(e.g., personal illness) for failing to appear for the 
December 2000 VA examinations.  Having determined that the 
veteran has shown good cause for failing to appear, these 
claims would ordinarily have been returned to the RO so that 
the veteran could be rescheduled for VA examinations, with 
the proviso that if he did not appear for the examinations 
his claims would be denied.  More recently, under the new 
regulations mandating that the Board pursue evidence 
development without remand to the RO (discussed in the 
Introduction, above), it would be appropriate for the issues 
to be deferred pending such development.

However, since these claims have been pending since 1992, the 
Board believes that such action would be potentially 
prejudicial to the veteran, due to his advanced age and the 
apparent chronicity and severity of his non-service-connected 
medical illnesses.  Therefore, for humanitarian reasons, the 
Board has considered whether the veteran would be prejudiced 
if the Board bifurcated, or staged, the rating periods based 
upon the November 1996 Report of Contact indicating the 
veteran desired that the claims be adjudicated at that time.  
See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also 38 C.F.R. § 4.6, to the effect that every element 
affecting the probative value of the evidence in a claim must 
be thoroughly and conscientiously considered in the light of 
the established policies of VA, to the end that decisions 
will be equitable and just.  

As will be discussed in detail below, the Board has 
determined that the claims for increased (compensable) 
evaluations for the service-connected residuals of keratitis 
of the left eye and residuals of contusions of the os calcis, 
bilateral, should be adjudicated based upon evidence dated 
from September 30, 1992 (the date of the claim) to November 
19, 1996 (the date of the Report of Contact requesting that 
the claims be adjudicated).  However, before a decision can 
be made on whether higher ratings can be assigned for any 
period thereafter, the veteran must be given the opportunity 
to appear for VA examinations.  This aspect of the claims is 
being deferred, as described in the Introduction.  

Review of the claims file demonstrates that the requirements 
of the VCAA have clearly been satisfied as regards the 
evidence and development thereof for the period from 
September 30, 1992, to November 19, 1996, considering the 
content of the July 1999 Supplemental Statement of the Case 
(SSOC) on these issues.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  The RO scheduled the veteran 
for VA examinations in December 1994.  The veteran appeared.  
The RO obtained for review and consideration VA and private 
medical records as indicated by the veteran.  The RO, in the 
notice of denial dated in May 1993, together with the 
Statements of the Case issued in January 1994, July 1999, and 
August 2000, set forth the law and facts in a manner that 
clearly and adequately informed the veteran of that evidence 
required to warrant an increased (compensable) evaluation for 
residuals of keratitis of the left eye and residuals of 
contusions of the os calcis (heel bone), bilateral, for this 
select period.  The August 2000 and February 2001 SSOC's 
identified no new evidence in support of these claims.

The Board observes that, in February 2001 and June 2001, the 
RO extended to the veteran the opportunity to submit 
additional evidence in support of his claims.  The veteran, 
however, has not referred to any additional records or 
evidence that would support his claims for an increased 
rating for the period from September 30, 1992, to November 
19, 1996.  Given the circumstances of this case, the Board 
cannot find any basis under the VCAA, or the implementing 
regulations, to defer adjudication of these claims for that 
period.

Accordingly, the Board finds that we may proceed to decide 
these matters on appeal without prejudice to the claimant in 
applying staged ratings.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, we find that VA has satisfied its duty to assist 
the veteran in apprising him of the evidence needed, and in 
obtaining evidence pertaining to his claims, under the law 
prior to, and after, the enactment of the VCAA.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107(a) (West Supp. 2001).  The 
Board, therefore, finds that the RO has accomplished the 
requisite development such that a remand for further 
development for the period from September 30, 1992, to 
November 19, 1996 is not warranted.  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity attributable to 
specific disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 38 
C.F.R. §§ 4.1, 4.10.  Each disability must be viewed in 
relation to its history, with an emphasis upon the limitation 
of activity imposed by the disabling condition.  See 38 
C.F.R. § 4.1.  

Medical reports must be interpreted in light of the entire 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  
See 38 C.F.R. § 4.2.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed); 38 C.F.R. §§ 4.1, 4.2.  Moreover, VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  See 38 C.F.R. § 4.21.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.7; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Left eye keratitis

By rating decision dated in May 1993, the RO denied an 
increased (compensable) evaluation for left eye keratitis.  
See 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6001 (2000).  
Keratitis, in chronic form, is to be rated from 10 percent to 
100 percent, for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during the continuance of 
active pathology.  The minimum rating to be assigned during 
active pathology is 10 percent.  

Impairment of central visual acuity is evaluated from 
noncompensable (zero percent) to 100 percent, based on the 
degree of the resulting impairment of visual acuity.  See 38 
C.F.R. § 4.84a, DCs 6061 to 6079.  A 10 percent rating is 
warranted for impairment of central visual acuity when vision 
in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40.  DC 6078.  A 20 percent 
disability rating is warranted for visual acuity of 20/50 in 
one eye and 20/70 in the other eye.  DC 6078.

In applying ratings for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at the latter step or 
distance.  See 38 C.F.R. § 4.83.  

The evidence of record for the period from November 1991 to 
November 1996 consists of VA and private medical records.  A 
November 1991 discharge summary from the University of Texas 
Medical Branch Hospitals reflects that the veteran's eyes 
were evaluated as normal on admission.  VA inpatient records 
from the Olin E. Teague Vet Center dated for the period from 
August 1992 to September 1992, and from the Audie L. Murphy 
Memorial Veterans Hospital for the period from April 1993 to 
May 1993, reflect that the veteran's pupils were evaluated as 
equal, round, and reactive to light.  The eyes were evaluated 
as normal, negative, or unremarkable.  

A June 1993 VA entry reflects that the pupils were equal, 
round, and reactive to light and accommodation.  The 
extraocular muscles were intact.  The visual field was full.  
Visual acuity, corrected, in both eyes was 20/20.  There was 
an epithelial scar in the left eye.  The clinical assessment 
was of an old herpes scar to the cornea of the left eye.  A 
September 1993 VA outpatient clinic record from the Audie L. 
Murphy VA hospital reflects that the veteran's insulin-
dependent diabetes mellitus was poorly controlled.  The 
veteran complained that his eye "gets out of focus."  The 
entry also reflects that the veteran self-adjusted his 
insulin following an adjustment by VA, and had frequent 
hypoglycemia.  His eyes were evaluated as normal on 
examination.  

A January 1994 VA outpatient optometry evaluation from the 
Austin VA outpatient clinic reflects that the veteran 
complained of something under the right lid, and that the 
left eye was slightly scratchy.  The entry reflects a history 
of herpes simplex virus of the left eye cornea (many 
recurrences, last time approximately three years ago).  The 
veteran was unsure, historically, as to whether the right eye 
had been infected with the herpes simplex virus.  He 
complained of blurring during the day and night.  The pupils 
were equal, round, and reactive to light.  Corrected visual 
acuity from the previous year was 20/25 and 20/20.  Visual 
acuity on the current examination was 20/20 in both eyes.  
There was no afferent pupillary defect.  The extraocular 
movements were full.  Slit lamp examination of the right eye 
revealed a lash embedded in the upper lid margin that was 
epilated and symptoms resolved.  The anterior segment was now 
clear in both eyes.  Per ophthalmoscopic examination, the 
poles were clear without diabetic retinopathy.  The clinical 
assessment indicated refraction change, and errant lash 
epilated in right eye.  

A discharge summary from the Olin E. Teague VA Medical Center 
(VAMC), dated in July 1994, together with a July 1994 
progress note, reflects that there was no scleral icterus, 
that the pupils were equal, round, and reactive to light and 
accommodation, and that the extraocular muscles were intact.  
The fundi presented with grade 2 (out of 4) atherosclerotic 
changes.  The physician saw no microaneurysms, hemorrhages, 
or exudates.  There was quite marked deposition in the 
arterioles.  The evidence reflects that the veteran had 
expressed no complaints as regards his eyes.  A July 1994 
discharge summary from the Dallas VAMC reflects that the 
veteran's eyes were evaluated as essentially normal.  A 
November 1994 report of physical examination completed for 
admission to the Teague VAMC reflects that the pupils were 
equal, round, and reactive to light, and that the extraocular 
muscles were intact.  

The December 1994 VA examination for regular aid and 
attendance/housebound benefits reflects that the veteran was 
not blind.  His vision in the right eye was 20/20 with the 
Snellen, left eye 20/70, corrected to the right eye 20/25 -1 
and left eye 20/25.  

The December 1994 VA visual examination reflects that the 
veteran presented with a history of recurrent herpes simplex 
keratitis in the left eye, possibly also in the right eye.  
He had had four major episodes which were treated in the left 
eye, and several smaller episodes.  The last episode of 
keratitis occurred around 1985 or 1986.  The veteran was 
insulin dependent and had difficulty controlling his sugar.  
He reported having had shell fragments removed from one eye, 
possibly the left, in the 1960's.  Visual acuity, near and 
far, in the both eyes was 20/20.  There was no diplopia.  
There was no visual field deficit.  Examination of the 
anterior segments from the right eye revealed a spot pigment 
on the cornea endothelium at the 6 o'clock periphery of no 
visual significance, and approximately 2+ nuclear sclerosis 
in the crystalline lens.  In the left eye, the cornea had a 
subepithelial and stromal scar, and the crystalline lens had 
about a 2+ nuclear sclerosis.  Applanation tonometry readings 
were 19 in the right eye and 13 in the left eye.  The pupils 
were normal.  Extraocular muscle motility was normal.  
Examination of the posterior segments revealed small cup to 
disc ratio in each eye about 0.2 and shallow, and clear 
posterior poles without any diabetic retinopathy.  The 
keratometry readings for the right eye were 44.5 x 45.25 at 
78 with Mires clear and round.  Keratometry readings for the 
left eye were 45.25 x 44.50 at 70, Mires clear and 
undistorted, but slightly oval.  The diagnoses were (1) 
history of recurrent herpes simplex keratitis in the left eye 
and possibly in the right, with a corneal stromal scar in the 
left eye consistent with the history.  The corneal scar was 
not visually significant and there was no corneal distortion 
apparent by keratometry; (2) insulin-dependent diabetes 
mellitus without any diabetic retinopathy; and (3) compound 
hyperopic astigmatism and presbyopia, normal for age.  

A discharge summary from the Audie L. Murphy Memorial 
Veterans Hospital, dated for the period from January to 
February 1995, reflects that the pupils were equal, round, 
and reactive to light and accommodation.  The extraocular 
muscles were intact.  The vessels and discs appeared to be 
within normal limits.  The conjunctivae and sclerae were 
clear.  A February 1996 physical examination completed for 
admission to the same hospital reflects, by the veteran's 
report, decreased vision bilaterally, blurring vision, and no 
pain in the eyes.  The examination reflects that the pupils 
were equal, round, reactive to light.  The conjunctiva was 
anicteric.  The fundi were not visualized.  Other VA 
treatment records dated for the period from March to May 1996 
reflect a prior admission for poor management of insulin 
dependent diabetes mellitus, and the ongoing evaluation of 
heart and psychiatric complaints.  

Based on the evidence of record for the period from September 
30, 1992, to November 19, 1996, there is no indication that 
the veteran is experiencing active symptoms of keratitis or 
an activation of the herpes simplex virus in the left eye.  
In January 1994, he complained that the left eye was 
scratchy.  In December 1994, the VA examiner noted that the 
corneal scar was not visually significant and that there was 
no corneal distortion.  Keratometry was negative.  Visual 
acuity in both eyes in December 1994 was 20/20 and 20/25 on 
separate examinations, so as not to warrant a 10 percent 
evaluation under Diagnostic Code 6078.  However, the evidence 
does indicate that the veteran has had many episodes of 
keratitis, with his last episode of herpes simplex virus 
keratitis dating back to either 1986 or 1991, as reflected in 
the clinical records dated in January and December 1994.

Notwithstanding the fact that the evidence demonstrates that 
the veteran has not had an outbreak of herpes simplex virus 
keratitis in over nine years, this same evidence demonstrates 
that he has had many recurrences of left eye keratitis over 
the years, indicating that the herpetic keratitis is chronic 
and episodic.  The Board also observes that the medical 
evidence indicates the herpes virus cannot be eradicated, and 
lies dormant until reactivated.  Considering the veteran's 
statements regarding his symptoms, together with the eye 
examinations of record, the Board determines that the 
evidence is in equipoise and resolves all reasonable doubt in 
favor of the veteran to determine that the recurrent herpes 
simplex virus keratitis is chronic and results in episodic 
incapacity.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 
C.F.R. §§ 3.102, 4.3, 4.7.  The Rating Schedule provides that 
the condition is to be evaluated at a minimum of 10 percent, 
and no more, for episodic incapacity.  See 38 C.F.R. § 4.84a, 
DC 6001.  

At this juncture, the Board stresses that the veteran's 
complaints of blurring vision were evaluated as both age-
related changes and as symptoms of his poorly controlled 
insulin-dependent diabetes mellitus, and not as a symptom of 
active herpetic keratitis.  Moreover, for the period from 
September 30, 1992, to November 19, 1996, the veteran has not 
asserted having an active infection, nor has he presented any 
additional clinical records demonstrating such a finding.  In 
the absence of active pathology, decreased visual acuity or 
field loss, pain, or rest requirements due to herpetic 
keratitis, an evaluation higher than 10 percent is not 
warranted under DCs 6001 or 6078.  See 38 C.F.R. §§ 4.3, 4.7, 
4.84a.  Therefore, the Board determines that the residuals of 
keratitis, left eye, are appropriately evaluated as 10 
percent disabling for episodic incapacity for the period from 
September 30, 1992, to November 19, 1996.  See 38 U.S.C.A. 
§5107(b) (West Supp. 2001).

The Board acknowledges that the veteran expressed, on 
examinations dated in January and December 1994, that he was 
unsure as to whether the non-service-connected right eye had 
been infected by the herpes simplex virus during a previous 
outbreak.  If the veteran is seeking compensation for the 
non-service-connected right eye, then, he must file a claim 
with the local RO.  See 38 U.S.C.A. § 5103 (West Supp. 2001).  
The Board has no jurisdiction to decide this issue.  See 38 
U.S.C.A. § 7104 (West 1991).  

B.  Residuals of bilateral os calcis contusions

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  See 38 C.F.R. § 4.40.  It is the intention of the 
Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability with 
actually painful, unstable, or mal-aligned joints due to a 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (functional loss due to pain 
"on use or due to flare-ups").  The provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (based on arthritis) contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  The range of motion of the 
ankle joint is provided at 38 C.F.R. § 4.71, Plate II.  

In May 1993, the RO denied an increased (compensable) 
evaluation for residuals of contusions of the os calcis (heel 
bone), bilateral, under Diagnostic Code 5284.  See 38 C.F.R. 
§ 4.71a.  DC 5284 provides that a 10 percent evaluation is 
warranted for other moderately disabling foot injuries.  A 20 
percent evaluation is warranted for moderately severe foot 
injuries.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the U.S. Court 
of Appeals for Veterans Claims held that all disabilities, 
including those arising out of a single disease entity, are 
to be rated separately under 38 C.F.R. § 4.25 unless they 
constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  See id. at 261-62; 
see also VAOPGCPREC 23-97, para. 3 (July 1, 1997).  The 
critical element is that none of the symptomatology for the 
disability is duplicative or overlapping with the 
symptomatology of the other disability.  Id.  As the 
discussion below will show, the evidence indicates that the 
left heel is more symptomatic than the right heel, to warrant 
consideration of separate ratings.  Therefore, the Board will 
proceed to discuss not only whether an increased 
(compensable) rating is warranted for residuals of contusions 
to the os calcis, bilateral, for the period from September 
30, 1992, to November 19, 1996, but also whether separate 
disability ratings are appropriate considering the subjective 
and objective manifestations of the bilateral foot disability 
and the degree of functional impairment attributed thereto.

A VA outpatient treatment record dated in March 1991 reflects 
complaints of pain in the right lower leg and ankle with a 
complete loss of function of the lower leg, which gradually 
improved.  

A discharge summary dated in November 1991 from the 
University of Texas Medical Branch Hospitals reflects the 
treatment of non-service-connected illnesses and complaints 
of occasional pedal edema.  The examination of the 
extremities revealed full range of motion and no edema.  The 
neurological examination was grossly normal.  

Multiple VA inpatient and outpatient treatment records dated 
in September 1992, December 1992, April 1993, and May 1993 
reflect that there was 1+ to no edema of the lower 
extremities, and that the dorsalis pedis pulses were 2+, 
bilaterally.  In September 1993, the veteran complained that 
his leg hurt.  On examination, there was no edema of the 
extremities and the pulses were normal.  VA entries from the 
Dallas VAMC dated in July 1994 reflect that the pedal pulses 
were 2+ bilaterally.  There was no cyanosis or clubbing of 
the extremities, and trace-to-no pitting edema.  An August 
1994 kinesiotherapy consult from the Teague VAMC reflects 
that the veteran was referred for muscle strengthening 
following a cardiac admission.  Range of motion was within 
normal limits.  His strength was poor to fair.  His balance 
was fair.  He was able to ambulate independently for short 
distances.  An August 1994 X-ray of the left ankle reflects 
that postoperative clips were seen in the soft tissues about 
the distal tibia as well as calcaneal spurring, with no other 
significant findings.  

In relevant part, a September 1994 VA podiatry consultation 
report reflects that the veteran presented with a history of 
ankle injury on both sides.  The veteran related wearing 
braces for both legs.  On examination, there was decreased 
neurovascular sensation bilaterally, right greater than left.  
There was pain on palpation of the lateral plantar aspect of 
the midfoot.  There was pain on palpation of the lateral 
aspect of the lower 1/3 of the left ankle joint.  Muscle 
strength was 4/5.  Range of motion was within normal limits 
for both ankles.  X-rays revealed minimal tibiofibular 
distraction above the left ankle joint.  There was medial 
prominence of the right first metaphalangeal joint.  The 
assessment included, inter alia, lateral ankle instability, 
left, and hallux abducto valgus, right.  The plan included 
rehabilitation, weight loss, and to consider ankle-foot 
orthosis/brace at some point in the future.  A November 1994 
VA admission history performed at the Teague VAMC reflects 1+ 
pitting edema in lower extremities.  Gait was not tested.  

The December 1994 VA examination of the feet reflects that 
the veteran had fallen [out of a window] in service, landing 
on his feet.  His feet had become swollen and contused.  He 
reported being hospitalized for up to 3 months.  On 
examination, he complained that his right heel dragged when 
he walked, that his left foot dislocated when he walked, and 
that he experienced numbness of both feet and hands, in a 
glove-and-stocking distribution.  He reported that he had 
been given braces for his lower extremities in the past, but 
that they had been stolen.  The report of examination 
reflects that the veteran did not present with any braces or 
prosthetics of any type.  He was able to stand without 
difficulty.  The examiner noted that the veteran was able to 
walk on his heels and his toes; although there seemed to be a 
functional component (i.e., some instability), it did not 
appear genuine.  The feet were basically normal in 
appearance.  Both ankles had normal range of motion.  
Inversion and eversion, bilaterally, were of normal range.  
There was no obvious deformity.  His gait was normal.  The 
skin was dry.  There were no discolorations of the skin, 
ecchymoses, or other skin changes noted.  The assessment was 
diabetic neuropathy.  The X-ray report of both feet reflects, 
by history, complaints of pain.  No fracture or dislocation 
was seen.  Bilateral plantar calcaneal spurs were present, 
and minor hypertrophic spurring was noted about the dorsal 
aspect of the left talus.  The impression was plantar 
calcaneal spurs and minimal degenerative joint disease, 
hindfoot.  A separate X-ray report as to the left ankle 
reflects plantar and tiny early posterior calcaneal spurs.  
No soft tissue swelling was identified.  No other significant 
degenerative change was seen.  Postoperative clips were seen 
in the soft tissues about the distal tibia.  Diagnostic 
impressions were normal left ankle and calcaneal spurs.  

The report of VA examination for regular aid and 
attendance/housebound benefits, dated in December 1994, 
reflects that the veteran's posture was erect.  There was no 
atrophy to the legs, no contractures, or weakness.  It was 
noted that the veteran had some difficulty with his tandem 
gait, but he was able to hold station to Romberg and was able 
to walk without difficulty.  He did not appear to have 
difficulty with mobility.  His gait was slow and steady.  The 
veteran reported being able to walk 50 yards.  He admitted 
that he had not tried to walk any maximum distances since his 
cane had been taken.  He was concerned about falling.  He 
presented for examination without a cane.  

A VA discharge summary from the Audie L. Murphy hospital 
dated for the period from January to February 1995 reflects, 
in brief, that the veteran reported numerous falls secondary 
to his ankle injuries in 1951, with no permanent damage.  
Motor strength was 4+/5 except in the right upper extremity, 
which was 3/5.  The review of systems did not reflect 
complaints relative to the service-connected os calcis.  A 
February 1996 admission history and physical from the Teague 
VAMC reflects that the admission was to re-evaluate his 
cardiac status and the control of his diabetes.  The veteran 
complained of generalized weakness and decreased sensation in 
the lower legs, bilaterally.  Those records do not report 
ankle pain or ankle weakness.  

The Board acknowledges that the evidence of record related to 
the lower extremities, for the period from September 1992 to 
November 1996, is primarily focused on symptoms related to 
the veteran's insulin-dependent diabetes mellitus (e.g., 
decreased sensation and numbness) and/or cardiovascular 
symptomatology (e.g., pitting edema and decreased pulses).  
Indeed, the evidence also reflects current symptoms of pain, 
instability, and degenerative joint disease attributed to the 
contusions of the os calcis (heel bone), bilaterally.  This 
evidence also indicates that the residuals associated with 
the left os calcis are more disabling than the residuals 
associated with the right os calcis.  In light of the 
differing degrees of disability attributed to the left and 
right os calcis, the assignment of separate evaluations is 
appropriate.  See Esteban v. Brown, supra.  

Since the veteran's bilateral foot disability is evaluated 
under DC 5284, any foot injury described as less than 
moderate would otherwise warrant the current non-compensable 
evaluation.  The Board stresses that the VA examination dated 
in December 1994 did not characterize the ankle/foot injury 
as moderate.  In fact, the examiner noted that the veteran 
appeared to have no difficulty with mobility.  

In that regard, the Board stresses that it is the intent of 
the Rating Schedule to recognize actually painful, unstable, 
or malaligned joints, due to a healed injury, as entitled to 
at least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  Therefore, in evaluating the veteran's 
symptoms and the clinical findings, the Board looks to all 
applicable criteria.  DC 5010 provides for the assignment of 
a 10 percent disability evaluation for arthritis due to 
trauma, substantiated by X-ray findings, to be rated under DC 
5003, which in turn provides that degenerative (hypertrophic 
or osteoarthritis) arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
See DC 5003.  For the purpose of rating a disability caused 
by arthritis, the ankle is considered a major joint.  

After a thorough review of the evidence in support of this 
claim and the Rating Schedule, and consideration of whether 
the veteran experiences any additional functional loss due to 
the service-connected foot disability, the Board finds that 
the evidence in support of a compensable evaluation for 
residuals of contusions to the os calcis, bilateral, is in 
equipoise, so as to warrant not only separate ratings for the 
left and right foot disabilities, but also compensable 
evaluations.  See Esteban, supra; 38 C.F.R. §§ 3.102, 4.3, 
4.6, 4.7, 4.14, 4.25; Gilbert, supra.  

1.  Left os calcis

In September 1994, the veteran demonstrated pain on palpation 
of the ankle and lateral ankle instability, left.  The VA 
podiatrist recommended the use of an ankle-foot orthotic 
brace.  Even though the VA examiner thereafter in December 
1994 questioned the genuineness of the veteran's instability 
on walking on his heels and toes, other evidence of record 
from September 1992 to November 1996 indicates that the 
veteran had used orthoses/assistive devices in the past 
(e.g., braces and a cane) for both ankles.  While the veteran 
did not appear for examination in December 1994 using any 
assistive devices, that is not fatal to his claim for an 
increase since the podiatrist in September 1994 recommended a 
future fitting.  Further, the veteran expressed that he had 
fallen in the past due to his in-service injury, and that he 
had limited his activities for fear of falling.  See Falzone 
v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
supra.  The December 1994 examination report reflects a slow 
and steady gait.  Considering X-ray evidence of degenerative 
joint disease of the hindfoot, minimal tibiofibular 
distraction above the ankle joint, postoperative clips in the 
distal fibula, and calcaneal spurring together with clinical 
evidence of lateral instability, pain, and the veteran's 
subjective limitation of his activity, the Board determines 
that a separate 10 percent evaluation, and no more, is 
warranted for the residuals of a contusion to the left os 
calcis (heel bone) under DC 5010 for the period from 
September 30, 1992, to November 19, 1996.  See Esteban v. 
Brown, supra; 38 C.F.R. §§ 4.6, 4.7, 4.14, 4.40, 4.45, 4.71a; 
see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(implicitly holding that the Board's selection of a 
diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law" if relevant data is examined and a 
reasonable basis exists for its selection).

As regards an evaluation higher than 10 percent, the Board 
stresses that the VA examiner in December 1994 noted that the 
veteran did not appear to have difficulty with his mobility.  
Thereafter, the VA and private medical records disclose no 
additional complaints referable to the left ankle or foot.  
As there is no indication that the residuals of the contusion 
to the left os calcis are moderately severe under DC 5284, or 
that the degenerative joint disease of the hindfoot involves 
two or more major joint groups with occasional incapacitating 
exacerbations under DCs 5010-5003 for the period from 
September 30, 1992, to November 19, 1996, an evaluation 
higher than 10 percent is not warranted.  Therefore, the 
Board determines that the residuals of the contusion to the 
left os calcis (heel bone) are appropriately evaluated as 10 
percent disabling under Diagnostic Code 5010 for the period 
from September 30, 1992, to November 19, 1996.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2001); Fenderson, supra; 
Gilbert, supra.

2.  Right os calcis

The Board turns to discussion of whether a similar rating is 
warranted for the residuals of a contusion to the right os 
calcis (heel bone).  Evidence demonstrates that the veteran 
experienced pain in the right lower leg and ankle in March 
1991, and that he had degenerative joint disease of the 
hindfoot and calcaneal spurring shown on X-ray in December 
1994.  As reported by history on the December 1994 X-ray 
request, he complained of pain in the foot and ankle.  Even 
considering that range of motion of the right ankle/foot was 
within normal limits on examination in August, September, and 
December 1994, the veteran's gait was slow and steady as 
reported in December 1994.  Other than that, the evidence 
demonstrates, by the veteran's report, that he dragged his 
right foot, that he used bilateral braces and a cane, and 
that he limited his activity for fear of falling.  See 
Falzone, supra at 405 (lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness); DeLuca, supra at 205.

The Board observes that VA physicians recorded the veteran's 
statements, and his references to the use of braces were 
reported elsewhere in the record to suggest that those 
statements were accepted as credible.  In that regard, the 
use of assistive devices is indicative of some functional 
loss or limitation of motion.  See DeLuca, supra.  Therefore, 
in the absence of any specific measurements, the Board 
resolves all reasonable doubt in favor of the veteran to find 
that a separate 10 percent evaluation, and no more, is 
warranted for residuals of a contusion to the right os calcis 
(heel bone) manifested by pain, some limitation of motion, 
and X-ray evidence of calcaneal spurs and minimal 
degenerative joint disease of the hindfoot, for the period 
from September 30, 1992, to November 19, 1996, under DC 5010.  
See Esteban, Butts, Gilbert, supra; 38 C.F.R. §§ 3.102, 4.3, 
4.6, 4.7, 4.14, 4.71, 4.40, 4.45, 4.59, 4.71a.  

Although the September 1994 podiatry consultation indicated 
that an ankle-foot orthotic brace should be considered, there 
was no indication of instability of the right ankle/foot on 
examination, or moderate to severe limitation of motion.  
Further, X-ray examinations in September and December 1994 
did not reveal degenerative joint disease or spurring 
involving two or more major joint groups with occasional 
incapacitating exacerbations to warrant a 20 percent 
evaluation under DCs 5010-5003.  See 38 C.F.R. § 4.71a.  
Moreover, the VA examiner in December 1994 reported that the 
veteran did not appear to have difficulty with his mobility.  
Thereafter, the VA and private medical records dated in 1995 
and 1996 disclosed no additional complaints referable to the 
service-connected right foot.

Clearly, the above evidence does not reflect a moderately 
severe foot injury to warrant a 20 percent evaluation under 
Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  Thus, the 
residuals of a contusion to the right os calcis are 
appropriately evaluated as 10 percent disabling under 
Diagnostic Code 5010 for the period from September 30, 1992, 
to November 19, 1996.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); Fenderson, supra.

C.  Other considerations

With respect to the veteran's claims for increased ratings 
for his service-connected disabilities, the Board has 
considered the provisions of 38 C.F.R. § 3.321(b)(1), but 
notes that at no time has the veteran or his representative 
specifically contended that an extra-schedular rating might 
be appropriate.  There has been no showing that the service-
connected disabilities being rated here have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In any event, the Board's own 
review of the evidentiary record does not disclose the 
existence of exceptional or unusual circumstances warranting 
referral of these claims for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

With regard to the grants of compensable ratings, above, it 
should be noted that, once the effective date for an increase 
is established, actual payment of benefits may not begin 
until the first day of the next calendar month.  38 U.S.C.A. 
§ 5111(a) (West 1991); 38 C.F.R. § 3.31 (2001).


ORDER

A 10 percent evaluation for residuals of keratitis of the 
left eye is granted, for the period from September 30, 1992, 
to November 19, 1996, subject to the laws and regulations 
governing the payment of monetary benefits.  

A separate 10 percent evaluation for residuals of contusion 
of the left os calcis/ ankle is granted, for the period from 
September 30, 1992, to November 19, 1996, subject to the laws 
and regulations governing the payment of monetary benefits.  

A separate 10 percent evaluation for contusion of the right 
os calcis/ankle is granted, for the period from September 30, 
1992, to November 19, 1996, subject to the laws and 
regulations governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 





REMAND

The Board appreciates the extensive effort expended by the RO 
in developing the evidentiary record as to the claims in 
appellate status.  See Medical Record Retrieval History.  
However, the VCAA not only provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit 
under a law administered by the Secretary, but also to notify 
him of those efforts that were unsuccessful.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001).  In that regard, the Board 
has reviewed the claims file and identified certain 
additional assistance that must be rendered to comply with 
the recently enacted 38 U.S.C.A. § 5103A(c)-(d) (West Supp. 
2001); 38 C.F.R. § 19.9.  

Increased rating claims

Having determined that the veteran is entitled to the minimal 
compensable evaluation for residuals of keratitis of the left 
eye, residuals of a contusion to the left os calcis, and 
residuals of a contusion to the right os calcis for the 
period from September 30, 1992, to November 19, 1996, these 
claims must be remanded to the RO for additional development 
before determining whether higher evaluations are warranted 
for the period from November 20, 1996.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.655(a), 19.9; Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In that regard, the Board observes that the December 2000 
computer-generated entry from the Houston VA medical center 
reflects that the veteran was sick and that he would call the 
RO.  While there is no indication as to when or why the 
veteran was to call the RO, as of this date, the veteran has 
not contacted VA to reschedule his examinations or to inform 
VA of his medical status (e.g., whether he might be 
hospitalized).  Therefore, the RO should ascertain the 
veteran's status and his ability to report for VA 
examinations to evaluate his service-connected disabilities.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  The veteran 
should be made aware that his failure to report for the 
examinations may result in the denial of his claims.  See 38 
C.F.R. § 3.655.  

Due to the veteran's multiple illnesses and his frequent 
hospitalizations during this appeal, if the veteran is unable 
to report, the RO should consider the possibility of 
associating with the claims file hospital reports, or 
examination reports from any government or private 
institution for rating the claims of entitlement to an 
evaluation higher than 10 percent for (1) residuals of a 
contusion to the left os calcis for the period from November 
20, 1996; (2) residuals of a contusion to the right os calcis 
for the period from November 20, 1996; and (3) residuals of 
keratitis of the left eye for the period from November 20, 
1996, without further examinations.  See 38 U.S.C.A. §§ 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.326(b), 3.655.  


Service connection for post-traumatic stress disorder

The veteran was separated from service in November 1952 
pursuant to a Board of Officers proceeding which found him 
unsuitable for further military service because of a 
character and behavior disorder.  Briefly, the RO denied 
service connection for a nervous condition in March 1953.  
Thereafter, in May 1974 and August 1985, the RO denied 
reopening the claim of service connection for a nervous 
condition on the basis that new and material evidence had not 
been submitted.  See 38 C.F.R. § 3.156(a).  Treatment records 
(private and VA) dated prior to the current appeal reflect 
the diagnosis and treatment for an emotional unstable 
personality in 1952; schizophrenic reaction, undifferentiated 
type, in 1957; anxiety neurosis with depression and 
somatization in 1972 and 1974; atypical depression in 1981; 
mixed personality disorder including passive aggressive, 
obsessive compulsive and passive dependent features in 1981 
and 1985; and paranoid schizophrenia and depression in 1987.  

In September 1992, the veteran filed a claim for PTSD, and, 
in May 1993, the RO denied service connection.  See Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996); Routen v. West, 
142 F.3d 1434, 1441 (Fed.Cir. 1998).  For the period of the 
present appeal, VA inpatient and outpatient treatment records 
reflect the diagnosis of:  probable PTSD and nightmares with 
the report of an in-service stressor in April 1993; 
depression secondary to a long history of personality 
disorder/phocotic (sic) disorder in November 1993; "rule 
out" psychotic disorder, "rule out" PTSD, and "rule out" 
major depression in February 1994; history of PTSD, 
depression, and passive aggressive personality disorder in 
July 1994; "?" anxiety/panic attack in August 1994; PTSD in 
November 1994; PTSD with accompanying depression in December 
1994; major depression, PTSD, panic disorder, agoraphobia, 
and passive aggressive avoidance personality disorder in 
April 1995; PTSD in February 1996; and chronic dysthymic 
disorder and dependent personality disorder in March 1996.  

At the time of the veteran's original claim for service 
connection of PTSD, the applicable VA regulations required 
that the facts of the case establish that a particular 
disease was incurred or aggravated during service.  See 38 
U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. § 3.303(a) 
(1992).  VA was required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West 1991); 38 C.F.R. § 3.304(d) (1992); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  Manual, M21-1, Part VI, 
para. 7.46 required supportive evidence of stressors during 
service if the claim was not combat related.  Our veteran is 
claiming that his PTSD is due to a non-combat related 
incident.  In that regard, if the claimed stressor is not 
combat related, a history of a stressor as related by the 
veteran is, in itself, insufficient.  Thus, service records 
had to support the assertion that the veteran was subjected 
to a stressor of sufficient gravity to evoke the symptoms in 
almost anyone.  See Manual M21-1, Part VI, para. 7.46(e)-(f) 
(September 21, 1992).  

During the pendency of this appeal, the regulations governing 
service connection for PTSD were amended.  In September 1993, 
38 C.F.R. § 3.304 was amended to reflect that service 
connection for PTSD required:  (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; (3) and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f) (1993).  
However, in the case of Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court held, in effect, that 38 C.F.R. § 3.304(f) 
did not adequately reflect the law of the governing statute, 
38 U.S.C.A. § 1154(b).  Thereafter, VA issued an amendment to 
38 C.F.R. § 3.304(f) which, in pertinent part, changed the 
requirement of "medical evidence establishing a clear 
diagnosis of the condition" to "medical evidence diagnosing 
the condition in accordance with [38 C.F.R. § 4.125(a)]."  
See Harth v. West, 14 Vet. App. 1, 5 (2000).  The latter 
section requires a diagnosis of PTSD by a medical examiner, 
consistent with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  The regulatory change was made effective from 
March 7, 1997, the date the Court issued the Cohen decision.  
See 64 Fed. Reg. 32,807 (June 18, 1999).  

Under the current regulation, service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a);
(2) a link, established by medical evidence, between the 
current symptoms and one or more in-service stressors; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  See 38 C.F.R. § 3.304(f) 
(2001); see also Cohen, supra.  When regulations are changed 
during the pendency of an appeal, the veteran is entitled to 
a decision on the claim under the regulation most favorable 
thereto.  See Fischer v. West, 11 Vet. App. 121, 123 (1998) 
(quoting Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991)).  In this regard, the last amendment appears to be 
most favorable to the veteran.  

Simply, our evidence reflects a diagnosis of PTSD.  However, 
that diagnosis came many years after the veteran's military 
service.  He asserts that he was treated for similar symptoms 
within the presumptive period following service up to the 
present time.  The veteran has submitted a lengthy statement 
detailing his claimed non-combat stressor, as well as 
clinical records wherein he has described the incident in 
detail.  In essence, the veteran claims that he witnessed the 
death of a soldier who sat next to him on a C-17 aircraft.  
Upon exiting the plane, the soldier walked into the propeller 
blade.  The veteran asserts that, at the time of the 
incident, he could not catch his breath.  His legs gave out 
and he slid against the wheel.  Thereafter, he was unable to 
concentrate and became emotionally unstable.  The veteran 
reports that an inquiry was done but that he was never 
questioned, and that the pilot told him not to discuss the 
death.  He asserts that he did not receive any counseling 
directly associated with the incident.  See March 1994 VA 
Form 9 and statements dated in June 1996, March 1998, and 
November 1999.  

Insofar as the veteran contends that he has PTSD due to a 
non-combat stressor, specifically, witnessing the accidental 
death of a fellow soldier in service, the Court has held that 
the requirement of "credible supporting evidence" means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  The VA Adjudication Procedure 
Manual provides that the required credible supporting 
evidence of a non-combat stressor may be obtained from 
service records or other sources.  See VA Adjudication 
Procedure Manual, M21-1, Part III, para. 5.14(b) (April 30, 
1999) and Part VI, para. 11.38 (October 28, 1998); see also 
Moreau, supra.  

Because non-combat related stressors must be substantiated or 
corroborated, the RO requested records from the National 
Personnel Records Center (NPRC).  The DD Form 214 reflects 
that the veteran was a clerk typist from March 12, 1951, to 
June 13, 1951, at Francis E. Warren Air Force Base, Wyoming.  
In February 1993, the NPRC requested that the RO have the 
veteran complete an NA Form 13075 or NA Form 13055 to 
facilitate the search for records to support his claim.  
There is no indication that the veteran ever returned those 
forms or that the RO submitted a request for the veteran's 
"Airman Military Record," AF Form 7, pages 36 through 39, 
or copies of his performance reports.  

Multiple DPRB Form 1-447's from the Office of the Adjutant 
General, Demobilized Personnel Records Branch, dated in 
February 1953, reflect that, while stationed at Scott Air 
Force Base, Illinois, from October 16, 1950 to October 6, 
1951, the veteran received treatment in June and July 1951 
for non-psychiatric conditions.  He was then attached to HQ & 
HQ SQ, 3310th Air Base Group.  In May 1951, he received 
medical treatment at Fort F.E. Warren Air Force Base, 
Wyoming, while attached to the 3462nd Student Squadron, 3450th 
Technical Training Group, for the period from March 11, 1951, 
to June 15, 1951.  While stationed at Amarillo Air Force Base 
from October 7, 1951, to October 8, 1951, and attached to HQ 
& HQ Air Base Group, the veteran was evaluated for extreme 
nervousness, indigestion, sleeplessness, and headaches.  From 
October 9, 1951, to January 2, 1952, the veteran was attached 
to the 3339th Training Squadron, 3320th Technical Training 
Group, Amarillo Air Force Base.  Other service department 
records indicate that he was also attached to the 3371 
Student Squadron, 3320th Technical Training Group at Amarillo 
Air Force Base between August and October 1952.  In addition 
to the above evidence of treatment, an abstract morning 
report prepared for a non-judicial proceeding in October 1952 
indicates that the veteran was excused from duty on several 
occasions between July and September 1952.  The abstract does 
not indicate the reasons for the excused absences.  

Service department records, together with the veteran's 
statements reflect that the alleged incident occurred during-
a-base to base transfer (e.g., Scott Air Force Base to Fort 
F.E. Warren, Fort F.E. Warren to Scott Air Force Base, or 
Amarillo Air Force Base to Scott Air Force Base).  The 
veteran has reported that he does not have exact recall 
because, until recently, he had suppressed the incident.  In 
November 1999, the veteran reported that he was assigned to 
the 39th Student Squadron at the time of the incident.  
Considering the fact that the alleged psychic injury occurred 
during a finite time period, the Board is of the opinion that 
the RO must request a search of the morning reports for the 
following periods:  from March 1951 to June 1951, from 
September to December 1951, and from March 1952 to June 1952, 
exclusively, for duty excuses or psychic complaints while he 
was stationed at Scott Air Force Base, Fort F.E. Warren, and 
the Amarillo Air Force Base.  The service department should 
also perform a search of the incident reports filed with 
these air force bases for a report of an air field accident 
that resulted in mortal injury by propeller during the 
periods identified by the veteran.  While the duty to assist 
is not unlimited, the search of the morning reports and 
incident reports for a circumscribed period may reveal 
evidence valuable to this appeal.  See Godwin v. Derwinski, 1 
Vet. App. 419, 425 (1991); Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); 38 U.S.C.A. § 5103A (West Supp. 2001).  
Therefore, the Board determines that a search of the morning 
reports is required to satisfy the mandatory duty to assist.  
See 38 U.S.C.A. § 5103A(b)-(c) (West 1991); see also 
McCormick v. Gober, 14 Vet. App. 39 (2000); Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).

In March 1998, based on the records in the claims file and 
the stressor statements, the RO sought to verify the claimed 
stressor through the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  In February 1999, the USASCRUR 
responded with the history of the 3320th Technical Training 
Group, 3320th Technical Training Wing, Amarillo Air Force 
Base, for the period from October 1951 to March 1952.  In 
December 1999, the RO requested that the USASCRUR 
specifically search the Spring of 1952.  The Board observes 
that "Spring" suggests a period from March to June.  The 
USASCRUR responded in December 1999 that the search was 
previously submitted, and sent to the RO a duplicate copy of 
the earlier search.  The Board stresses that VA's duty to 
assist is not met until the period identified by the veteran 
or indicated by other evidence of record has been searched.  
Therefore, based on information obtained from the service 
department (e.g., the February 1953 DPRB indicating treatment 
for extreme nervousness in October 1951, any morning reports 
of the veteran, and incident reports of deaths on the air 
field for the period from March 1951 to June 1952) and the AF 
Form 7, the RO should restructure the request to the 
USASCRUR, ensuring that the specific dates and duty 
assignments (to include Fort F.E. Warren, Scott Field, and 
Amarillo Air Force Base) as identified by the veteran are 
searched.  

The Board turns next to the development of the post-service 
evidence.  The claims folder indicates that the veteran 
received outpatient psychiatric evaluations at the Houston VA 
Medical Center for the period from March 1985 to September 
1986.  Those records have not been associated with the claims 
file.  

In February 1994, the RO submitted development letters to 
health care providers identified by the veteran.  
Specifically, in February 1994, San Jacinto Methodist 
Hospital responded that the veteran had undergone no 
treatment there in 1983.  In April 1994, the RO received a 
blank response to the development letter from Gulf Coast 
Hospital for treatment records dated in 1972.  The RO did not 
follow up on the returned inquiry.  A February 1994 response 
from Shoal Creek Hospital reflects that correspondence for 
treatment records must be directed to a different address.  
The Board notes that records from Shoal Creek Hospital for 
the period from May to June 1972 are of record, but that 
treatment records for 1970-1971 as indicated by the veteran 
are not of record.  There is no indication from a review of 
the record as to whether the RO submitted the development 
letter to the other address.  In February 1994, Diagnostic 
Center Hospital returned the RO's development letter, asking 
whether the RO was seeking treatment records from Diagnostic 
Clinic of Houston, and provided that address.  While the RO 
asked the veteran whether he received treatment at the latter 
facility, there is no indication in the record that the RO 
sought the records, or that the RO was unable to obtain them.  
Finally, the veteran reported receiving treatment at MHMR-
Life Resource in Beaumont, Texas, in 1985, and MHMR in 
Baytown, Texas, for treatment in 1983 or 1984.  In February 
1997, the RO received a response from MHMR-Life Resource, 
indicating that no records were found.  As of this date, no 
response has been received from MHMR in Baytown, Texas.  In 
view of VA's duty-to-assist obligation, the RO must resubmit 
certain of the above development letters to the identified 
agencies and/or notify the veteran that the search efforts 
were unsuccessful so that the veteran may exert other efforts 
to obtain the evidence to support his claim.  See 38 U.S.C.A. 
§ 5103A(b)(2).  

A March 1995 VA mental health clinic entry reflects that the 
veteran received psychiatric treatment from Drs. Lamb and 
Higgs at Valley Baptist Hospital in Harlingen after 
separating from service.  While other evidence reflects that 
the veteran sought the clinical records belonging to Dr. P. 
Higgs (deceased) without success, there is no indication that 
the RO sought to obtain either physician's records from 
Valley Baptist Hospital.  See March 1994 veteran's statement 
and March 1995 Mental Health Clinic Record/Temple VA Medical 
Center.  

The evidence of record also reflects that the veteran has 
been hospitalized on at least two different occasions since 
November 19, 1996.  Since the evidence demonstrates that he 
received treatment for both service-connected and non-
service-connected disabilities while hospitalized, the RO 
should associate any inpatient or outpatient treatment 
records (private or VA) with the claims folder, to include 
those from the University of Texas Medical Branch Hospitals.  
These records may be relevant to a full and fair adjudication 
of the veteran's claim of entitlement to service connection 
for PTSD.  See 38 U.S.C.A. § 5103A(b)(3); Counts v. Brown, 
6 Vet. App. 473 (1994) (the duty to assist extends to readily 
apparent and facially relevant records).  

Last, the Board observes that the veteran has failed to 
appear for VA psychiatric examinations that were scheduled in 
May 1994 and January 1995 to evaluate the etiology of his 
post-traumatic stress disorder.  The veteran is advised that 
if he fails to report for a future examination, without good 
cause, the claim shall be rated based on the evidence of 
record, which may result in a denial of the claim.  See 38 
C.F.R. § 3.655(b).  

Accordingly, this case is REMANDED for the following:

1. The RO must contact the veteran to 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, inpatient and 
outpatient, VA and non-VA, who have 
evaluated or treated him for a 
psychiatric disorder to include post-
traumatic stress disorder, residuals 
of keratitis of the left eye, 
residuals of a contusion to the left 
os calcis, and residuals of a 
contusion to the right os calcis since 
November 20, 1996.  Specifically, the 
RO should request inpatient and 
outpatient treatment records from the 
University of Texas Medical Branch at 
Galveston for any conditions since 
November 1996 and any treatment 
records from Valley Baptist Hospital 
in the 1950's.  The RO should ask the 
veteran to clarify whether he received 
treatment at the Diagnostic Clinic of 
Houston in 1983 or 1984.  After 
securing any necessary releases to 
obtain records identified by the 
veteran, the RO should obtain copies 
of such records that are not in the 
file.  The RO should also resubmit a 
current signed release to obtain 
treatment records from Gulf Coast 
Hospital.  If the veteran fails to 
respond to this development inquiry, a 
notation to that effect must be 
associated with the claims file.  

In accord with the VCAA, the RO must 
inform the veteran of any evidence the 
veteran has identified that cannot be 
associated with the claims folder to 
allow him the opportunity to obtain it 
directly.  This notice should 
specifically include the response from 
the February 1994 San Jacinto 
Methodist Hospital in Baytown, Texas, 
and the lack of a response from MHMR 
in Baytown, Texas.  

2. The RO must request from the service 
department: (a) the veteran's AF Form 
7; (b) morning reports for any sick 
call entries for the veteran for any 
time period that involved a base-to-
base transfer between the units 
identified in the DPRB Form 1-447's, 
to specifically include the period 
from March to June 1951, from 
September 1951 to December 1951, and 
from March 1952 to June 1952; and (c) 
any incident/accident reports and/or 
line of duty determinations for the 
applicable periods mentioned above 
that document an airfield accident 
(e.g., a C-17 propeller related injury 
that resulted in severe injury and/or 
death).  

3. The RO should then request the U.S. 
Armed Service Center for Research of 
Unit Records (USASCRUR) perform a 
third search utilizing the evidence 
received in #2.  The RO must submit to 
the USASCRUR a copy of the veteran's 
stressor statements, the AF Form 7, 
and any incident reports or other 
documents received from the service 
department that may be of help in the 
search of unit records.  If no new 
evidence is returned from the service 
department, the USASCRUR must search 
the dates of:  (a) September 1951 to 
October 1951, inclusive, while the 
veteran was attached to HQ & HQ SQ., 
3310th Air Base Group, Scott Air Force 
Base, Illinois;  (b) October 7-8, 1951 
while attached to HQ & HQ Air Base 
Group, Amarillo Air Force Base; and  
(c) October 9, 1951 to June 1952 while 
attached to 3339 Training Squadron 
3320th Technical Training Group and the 
3371 Student Squadron 3320th Technical 
Training Group - both at Amarillo Air 
Force Base.  

4. After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran VA podiatry and ophthalmology 
examinations to evaluate the service-
connected residuals of keratitis of 
the left eye and residuals of 
contusions to the left and right os 
calcis, separately.  If and only if, 
the service department and/ or the 
USASCRUR verify the reported stressor, 
should the veteran be scheduled for a 
comprehensive VA psychiatric 
examination to determine the etiology 
and severity of any psychiatric 
disorder present to include post-
traumatic stress disorder.  The claims 
file, including a copy of this remand, 
must be made available to and must be 
reviewed by the examiner(s), and their 
receipt and review of the same should 
be acknowledged in the examination 
reports.  The examinations should 
include any diagnostic tests or 
studies that are deemed necessary for 
an accurate assessment, and the 
examiner must review the results of 
any testing prior to the completion of 
their respective reports.  Each 
examiner should provide a complete 
rationale for his/her opinions.  The 
reports must be typewritten.  

a.  Based upon a review of the 
clinical evidence dated for the 
period from November 20, 1996 to 
the present and a thorough 
examination of both feet, the VA 
examiner (podiatrist) should 
comment on the degree of disability 
posed by the residuals of 
contusions to the os calcis for 
each foot separately, using the 
terms moderately severe or severe, 
if applicable.  The examiner should 
document the use of any assistive 
devices.  The examiner, then, 
should also provide an opinion as 
to whether the veteran would 
experience any additional 
functional loss due to pain, 
fatigue, weakness, lack of 
endurance, or incoordination beyond 
that reflected on the current 
examination, and their impact on 
his activities of daily living.  
See DeLuca v. Brown, 8 Vet. App. 
202, 205 (1995).  

b.  Based upon a review of the 
clinical evidence dated for the 
period from November 20, 1996 to 
the present and a thorough 
examination of the left eye, the VA 
examiner (ophthalmologist) should 
describe and document the nature 
and severity of any left eye 
pathology resulting from herpetic 
keratitis or keratitis, as 
distinguished from the non-service-
connected diabetes mellitus.  The 
examiner should provide an opinion 
as to the existence of active eye 
disease, impaired visual acuity, 
visual field loss, pain, or rest-
requirements.  

c.  Based upon a review of the 
claims file to include the service 
medical records, private and VA 
outpatient and inpatient records, 
the veteran's 10 page stressor 
statement, and a comprehensive VA 
mental disorders examination, the 
VA examiner (psychiatrist) should 
(i) determine the correct diagnosis 
consistent with Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV); (ii) 
express an opinion as to whether a 
current diagnosis of PTSD is linked 
to a specific corroborated/ 
verified non-combat stressor event 
(or events); and (iii) furnish a 
complete multiaxial evaluation of 
the PTSD, including a score on the 
GAF scale on Axis V.  

d.  The veteran is hereby advised 
that his failure to report, without 
good cause, for an examination 
scheduled in connection with these 
claims, may result in the denial of 
these claims.  See 38 C.F.R. § 
3.655 (2000)  

5. The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
VCAA are complete.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  Specifically, the RO 
should ensure that all the above 
actions have been completed in full.  
If any development is incomplete, or 
if the requested examinations do not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action should 
be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

6. Then, the RO should adjudicate the 
substantive merits of the claims of 
entitlement to (1) an evaluation 
higher than 10 percent for residuals 
of keratitis of the left eye from 
November 20, 1996; (2) an evaluation 
higher than 10 percent for residuals 
of a contusion to the left os calcis 
from November 20, 1996; (3) an 
evaluation higher than 10 percent for 
residuals of a contusion to the right 
os calcis from November 20, 1996; and 
(4) service connection for post-
traumatic stress disorder.  

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect 
to any other matter, including any 
additional issue raised by or on 
behalf of the veteran, the RO should 
issue a (supplemental) statement of 
the case on all issues in appellate 
status.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations not previously considered 
and pertinent to the issues currently 
on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

